DETAILED ACTION

The Applicant’s amendment filed on July 27, 2022 was received.  Claims 5-8 and 21-23 were canceled.  Claims 1 and 9 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 24, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Carey on August 16, 2022.
The instant claims have been amended as follows: 
Claims 16-20 are canceled. 




Drawings
The drawings were received on July 27, 2022.  These drawings are acceptable.

Claim Rejections
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Kamimura et al. on claims 1-5 are withdrawn, because the independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kamimura et al. and Hashizume et al. on claims 6-7 and 9-10 are withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
Claims 1-4 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the purge gas supply provides the purge gas to a gap between an inner wall of the external line and an outer wall of the internal line, wherein the photoresist pipeline further includes a filler between the inner wall of the external line and the outer wall of the internal line, the filler with a pore through which the purge gas flows, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 11, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a filler between an inner wall of the external line and an outer wall of the internal line, the filler containing a purge gas, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.